D. C. Utah. [Probable jurisdiction postponed, ante, p. 1112.] Motion of appellants to set an expedited schedule for briefing and oral argument in this case granted. Appellants’ brief is to be filed with the Clerk and served upon appellees on or before 3 p.m., Wednesday, February 13, 2002. Appellees’ briefs are to be filed with the Clerk and served upon appellants on or before 3 p.m., Monday, March 11, 2002. A reply brief, if any, is to be filed with the Clerk and served upon appellees on or before 3 p.m., Wednesday, March 20, 2002. Case is set for oral argument on Wednesday, March 27, 2002, at 10 a.m. This Court’s Rule 29.2 is suspended in this case.